Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of debt, on a bond alleged to be lost. •In such cases, the proof of loss must be clear and satisfactory. There is no sufficient proof that proper search has been made for the bond. It was last seen in the plaintiff’s office, but no search was made for it there. Again, it was in the papers in the cause when on trial, and search made for it since, but how thorough the search was, is not shown. The clerk was told to look for the bond, but where ? and how did he obey the direction ? Besides, the proof of the contents of the bond, and its mode of execution, is by no means satisfactory. For these reasons, the judgment is reversed and the cause remanded. Judgment reversed.